DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/9/2022.
Claims 1, 4-14 and 17-24 are currently pending.  Claims 8-13 are currently withdrawn.  Claims 2-3 and 15-16 are cancelled. Claims 21-24 are new. Claims 1 and 14 are currently amended.  Claims 1, 8 and 14 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 5/9/2022, with respect to Prior Art ejections, as indicated in line numbers 1-2 of the office action mailed 2/17/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 1 and 14 are allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claim 8 is allowable, via an Examiner’s Amendment, as noted below in the sections “Examiner’s Amendment” and “Allowable Subject Matter”. The restriction requirement between Inventions, as set forth in the Office action mailed on 7/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I-II is withdrawn.  
Claims 8-13, directed to nonelected Invention, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim, specifically independent claim 8, and are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Timothy Scott Moore (Reg. No: 77,050), for an examiner’s amendment on 5/25/2022. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Moore on 5/25/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 5 as follows:
5. (Currently Amended) The electrical module assembly of claim 1, wherein [[the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, and]] the wafer-level packaged die further includes second vias that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die within the wafer-level packaged die.
In the Claims, amend Claim 8 as follows:
8. (Currently Amended) A method of manufacturing an electrical module assembly, the method comprising: 
disposing an antenna radiator directly on a first circuit-board surface of a circuit board with opposing major surfaces including the first circuit-board surface and a second circuit-board surface, the antenna radiator being disposed such that there is no gap between the antenna radiator and the first circuit board surface of the circuit board; 
forming a cavity [[on]] in the second circuit-board surface of the circuit board such that the second circuit-board surface defines the cavity in the circuit board; 
embedding a wafer-level packaged die in the cavity, and interconnecting the antenna radiator and the wafer-level packaged die, the wafer-level packaged die with opposing major surfaces including a first wafer-level packaged die surface and a second wafer- level packaged die surface, the circuit board including vias that extend from the antenna radiator through the circuit board to the first wafer-level packaged die surface to interconnect the antenna radiator and the wafer-level packaged die; 
adding electrical contacts on the second wafer-level packaged die surface; and coupling a second circuit board to the second circuit-board surface, and to the wafer-level packaged die at the electrical contacts on the second wafer-level packaged die surface of the wafer-level packaged die,
wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die that is wafer-level packaged to form the wafer-level packaged die, the monolithic microwave integrated circuit die being within the wafer-level packaged die, and
the method further comprising disposing solder bumps on the first wafer-level packaged die surface, the solder bumps being in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer- level packaged die surface, the vias and solder bumps carrying signals between the antenna radiator and the monolithic microwave integrated circuit die within the wafer-level packaged die.
In the Claims, amend Claim 9 as follows:
9. (Currently Amended) The method of claim 8, wherein [[the wafer-level packaged die includes a monolithic microwave integrated circuit die within the wafer-level packaged die, and]] the method further comprises: 
testing the monolithic microwave integrated circuit die; and thereafter, 
wafer-level packaging the monolithic microwave integrated circuit die to form the wafer-level packaged die, the monolithic microwave integrated circuit die being tested and wafer-level packaged before the wafer-level packaged die is embedded in the cavity.
In the Claims, cancel Claim 12.
In the Claims, amend Claim 18 as follows:
18. (Currently Amended) The satellite system of claim 14, wherein [[the wafer-level packaged die includes solder bumps disposed on the first wafer-level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, and]] the wafer-level packaged die further includes second vias that extend from the second wafer-level packaged die surface to the monolithic microwave integrated circuit die within the wafer-level packaged die.
Allowable Subject Matter
Claims 1, 4-11, 13-14 and 17-24 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die that is wafer-level packaged to produce the wafer-level packaged die, the monolithic microwave integrated circuit die being within the wafer-level packaged die, and wherein the wafer-level packaged die includes solder bumps disposed on the first wafer- level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna radiator and the monolithic microwave integrated circuit die within the wafer-level packaged die”.
Claims 4-7, 21 and 23 are allowed as being dependent on allowed claim 1.
Regarding independent claim 8, the claim is allowed, because the claim has been amended to include the claimed subject matter found in claim 1 including allowable subject matter such that the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die that is wafer-level packaged to form the wafer-level packaged die, the monolithic microwave integrated circuit die being within the wafer-level packaged die, and the method further comprising disposing solder bumps on the first wafer-level packaged die surface, the solder bumps being in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer- level packaged die surface, the vias and solder bumps carrying signals between the antenna radiator and the monolithic microwave integrated circuit die within the wafer-level packaged die”.
Claims 9-11 and 13 are allowed as being dependent on allowed claim 8.
Regarding independent claim 14, the claim is allowed, because the prior art of record including Liu, Wood and/or Ndip, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the wafer-level packaged die includes a monolithic microwave integrated circuit die that is wafer-level packaged to produce the wafer-level packaged die, the monolithic microwave integrated circuit die being within the wafer-level packaged die, and wherein the wafer-level packaged die includes solder bumps disposed on the first wafer- level packaged die surface and in contact with the vias that extend from the antenna radiator through the circuit board to the solder bumps on the first wafer-level packaged die surface, the vias and solder bumps configured to carry signals between the antenna radiator and the monolithic microwave integrated circuit die within the wafer-level packaged die”.
Claims 17-20, 22 and 24 are allowed as being dependent on allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895